CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered. Claims 1-9, 19-23 and 26-31 are presented for examination. Claims 10-18 and 24-25 are cancelled. 

Allowable Subject Matter

2.	Claims 1-9, 19-23 and 26-31 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 19 and 20, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Li teaches a border menu that can include selectable options for an application. The options are static, are available for the application at any time, and remain presented whenever the application has focus. The border menu can have a static display of items in known positions, by default. The user can select an object, and an action associated with the object is executed. The border menu can be automatically hidden when the user selects a border menu item.
The prior art of Sirpal teaches displaying a menu bar at the bottom of a screen. The user makes a gesture on a swipe zone associated with a menu item and a submenu related to the menu item appears. A navigation bar includes commands for launching applications from the navigation bar, updating presentation of the navigation bar and/or modifying selection options within the navigation bar. Navigation bar commands can also allow for enlarging the display area of navigation bar. The user swipes upwards on a menu item in the menu bar, and the menu bar expands upwards and displays a second menu. The second menu includes sub-menu items related to the menu item on which the user made the swipe gesture. Navigation bar commands can also allow for closing the navigation bar. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“displaying a navigation bar on a user interface, the user interface being displayed on the screen, the navigation bar being continuously displayed at a lower portion of the user interface and comprising a Back button, a Home button, and a Menu button; 
acquiring a target file through a user operation; 
adding and displaying an operation control of the target file in the navigation bar, a thumbnail or a file name of the target file being displayed on the operation control; 
receiving a first touch signal triggered on the operation control; and 
displaying, according to the first touch signal, a virtual operation bar on the user interface, and displaying a program entry of at least one application in the virtual operation bar, the at least one application being configured to process the target file“.
 In addition, claim 19 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“receiving a second touch signal triggered on the program entry of a target application, the target application being one of the at least one application; and 
invoking the target application to process the target file”. 
In addition, claim 20 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“moving, according to the first touch signal, the navigation bar upwardly from an original display position; 
displaying a virtual operation bar at the original display position of the navigation bar, the virtual operation bar displaying a program entry of at least one application, the at least one application being configured to process the target file; 
displaying a close button on the virtual operation bar; 
receiving a third touch signal triggered on the close button; 
closing the virtual operation bar; and 
moving the navigation bar downwardly to the original display position”. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
September 15, 2021